                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


   KITCHEN & ASSOCIATES              1:19-cv-10995-NLH-JS
   SERVICES, INC.,
                                     OPINION
                  Plaintiff,

        v.

   HAVEN CAMPUS COMMUNITIES,

                  Defendant.


APPEARANCES:

STEPHEN MCNALLY
CHIUMENTO MCNALLY, LLC
ONE ECHELON PLAZA
227 LAUREL ROAD, SUITE 100
VOORHEES, NEW JERSEY 08043

     On behalf of Plaintiff.

MATTHEW S. ROGERS
123 PROSPECT STREET
RIDGEWOOD, NEW JERSEY 07541

     On behalf of Defendant.

HILLMAN, District Judge

     In this action, Plaintiff alleges Defendant failed to pay

for various building design, architectural, and engineering

services Plaintiff provided pursuant the parties’ contractual

agreements.    There are three motions currently pending before

the Court: (1) Defendant’s motion to dismiss Plaintiff’s

Complaint for want of personal jurisdiction (ECF No. 7); (2)
Defendant’s motion captioned as one for an extension of time to

file its motion to dismiss (ECF No. 8); and (3) Defendant’s

motion to set aside the Clerk’s entry of default entered against

it (ECF No. 21). 1   For the reasons discussed below, Defendant’s

motion to dismiss will be denied and Defendant’s motions to

vacate entry of default and for an extension of time to file

will be granted.

                             BACKGROUND

     Because Defendant’s motion to dismiss tests whether this

Court may properly exercise personal jurisdiction over it, we

take our recitation of the facts from Plaintiff’s Complaint (the

“Complaint”) and supplemental evidence submitted by the parties

as relevant to the question of whether this Court may properly

exercise personal jurisdiction over Defendant.

     The parties appear to be involved in the business of

designing and constructing student campus housing across the

country, Plaintiff operating out of New Jersey and Defendant out

of Georgia.   After meeting at an industry conference in Austin,

Texas sometime during 2014, the parties entered into a series of

contracts in which Plaintiff Kitchen & Associates Services, Inc.



1 A fourth motion, Defendant’s motion for leave to appear pro hac
vice (ECF No. 27) remains pending before the Court and will be
addressed by Magistrate Judge Schneider in due course.


                                  2
(“Plaintiff”) agreed to provide Defendant Haven Campus

Communities (“Defendant”) with interior design, architectural,

and engineering services relating to housing projects at various

universities.    (ECF No. 1-1 (“Comp.”) at ¶3); (ECF No. 18-1

(“Keyser Cert.”) at ¶4).    Plaintiff alleges that Defendant

failed to pay for services rendered, in breach of the parties’

contractual relationship, and now owes Plaintiff nearly

$600,000.    (Comp. at ¶¶7, 10).

     Plaintiff relies on the declaration of Roger Keyser,

Principal and Director of Student Housing for Plaintiff

(“Keyser”) in clarifying the scope and substance of the parties’

relationship.    Defendant relies on the affidavit of Bryan

Boyles, one of Defendant’s employees, in support of its

position.    The Court considers both of these documents in

deciding the present motions.

     Keyser explains that after the parties’ initial meeting in

Texas, on May 22, 2014, Defendant contacted Plaintiff by email

about formalizing a business relationship.    (Keyser Cert. at

¶¶5, 9).    Talks apparently centered around student housing

projects for various universities in Indiana, Texas, North




                                   3
Carolina, and Florida. 2   (Keyser Cert. at ¶¶4, 12); (ECF No. 7-1

(“Boyle Aff.”) at ¶5).     Contracts were ultimately executed, and

the executed drafts exchanged via email.     (Keyser Cert. at ¶¶16,

18).    The Court has before it one of these executed agreements

and notes that Plaintiff’s New Jersey address appears on the

first page of the document.     (Keyser Cert., Ex. F) (executed

proposal-agreement relating to “Indiana University-Purdue

University” project).

       Because Plaintiff is located in New Jersey and Defendant is

located in Georgia, much of the work was to be conducted via

email and telephone conference. (Keyser Cert. at ¶13).     Keyser

explains that the work to be completed – largely involving

designs for construction projects – was particularly suitable

for electronic transmission between the parties.     (Id. at ¶13).

After Plaintiff transmitted its work product, Defendant would

“suggest revisions via telephone conferences and emails” until

all details were finalized. 3   (Id.).   Keyser certifies that the


2 Plaintiff represents that the parties in fact collaborated on
four or five projects but contemplated engaging in more than thirty
separate projects. (Keyser Cert. at ¶11).

3 Emails attached as exhibits to Keyser’s declaration indicate
that the parties transmitted drafts of relevant proposals and
contracts via email and exchanged all revisions via email as
well. (Keyser Cert., Ex. E) (emails evincing exchange of
revised proposals). For example, a series of July 2016
communications reflect the negotiation and exchange of proposals
relating to a “Fayetteville Student Housing” project. See

                                   4
parties exchanged thousands of emails during the course of their

relationship. (Id. at ¶14).    According to Keyser, Defendant was

“attracted to the idea of working with [Plaintiff] because [it]

could perform work electronically with minimal, if any, face-to-

face interaction.” 4   (Id. at ¶7).

     Once work was completed, Defendant would generally mail

payment via check to Plaintiff’s office in Collingswood, New

Jersey.   (Keyser Cert. at ¶21).       The parties now present a

dispute relating to the alleged non-payment of services

rendered.

                             PROCEDURAL HISTORY

     On April 24, 2019, Defendant removed the present action to

this Court.   (ECF No. 1).   After doing so, however, Defendant

failed to file a timely answer or pre-answer motion, and

Plaintiff moved for entry of default pursuant to Rule 55(b)(1)

of the Federal Rules of Civil Procedure.        (ECF No. 5).   The

Clerk granted Plaintiff’s request on May 20, 2019.        On May 23,

2019, after default was entered and without moving to have entry



(Id.). The record contains similar communications for a
“Charlotte Contract” in October of 2016, although it is possible
these projects were related. (Id.). These communications
appear to span at least several months in length. See (Id.)
(emails from July 2016 through October 2016).

4 Plaintiff admits, however, that Defendant never visited New
Jersey in relation to their business endeavors.


                                   5
of default vacated, Defendant filed two motions: a motion to

dismiss the Complaint (ECF No. 7) and a motion characterized as

one for an extension of time to file (ECF No. 8).    On June 3,

2019, Plaintiff opposed Defendant’s extension request (ECF No.

13) and soon after opposed Defendant’s motion to dismiss (ECF

No. 18).   On June 24, 2019, Defendant filed a motion to set

aside the Clerk’s entry of default (ECF No. 21) which Plaintiff

later opposed (ECF No. 28).    The present motions are fully

briefed and ripe for adjudication.

                              DISCUSSION

     I.    Subject Matter Jurisdiction

     This Court exercises subject matter jurisdiction pursuant

to 28 U.S.C. § 1332.

    II.    Defendant’s Motion To Dismiss Plaintiff’s Complaint
           For Lack Of Personal Jurisdiction

     Of the motions pending before this Court, we begin with

Defendant’s motion to dismiss for lack of personal jurisdiction

“[b]ecause the issue of whether this Court may exercise personal

jurisdiction over [a defendant] is dispositive to the viability

of the entire suit[.]”   See Exporting Commodities Int’l, LLC v.

S. Minerals Processing, LLC, No. 16-9080, 2017 U.S. Dist. LEXIS

190494, *8 (D.N.J. Nov. 17, 2017) (Hillman, J.); Golden Ring

Int’l, Inc. v. Cullen, No. 6:18-cv-1244, 2019 U.S. Dist. LEXIS

144444, *15 (N.D.N.Y. Aug. 26, 2019) (quoting City of New York


                                  6
v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 138 (2d Cir. 2011))

(“Even a full ‘default judgment is void if it is rendered by a

court that lacks jurisdiction over the parties.’”).

       a. Standard for Motion to Dismiss for Lack of Personal
          Jurisdiction

     Federal Rule of Civil Procedure 12(b)(2) provides for

dismissal of an action when the Court does not have personal

jurisdiction over a defendant.   “Once challenged, the plaintiff

bears the burden of establishing personal jurisdiction.”

O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 316 (3d

Cir. 2007) (citing Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150

(3d Cir. 2001)).   In deciding a motion to dismiss for lack of

personal jurisdiction, the Court must “accept all of the

plaintiff’s allegations as true and construe disputed facts in

favor of the plaintiff.”   Carteret Sav. Bank v. Shushan, 954

F.2d 141, 142 n.1 (3d Cir.), cert. denied, 506 U.S. 817 (1992)

(citations omitted).

     There is a “significant procedural distinction” between a

motion pursuant to Rule 12(b)(2) and a motion pursuant to Rule

12(b)(6).   Time Share Vacation Club v. Atlantic Resorts, Ltd.,

735 F.2d 61, 66 n.9 (3d Cir. 1984).

     A Rule 12(b)(2) motion, such as the motion made by the
     defendants here, is inherently a matter which requires
     resolution of factual issues outside the pleadings,
     i.e. whether in personam jurisdiction actually lies.
     Once the defense has been raised, then the plaintiff


                                 7
     must sustain its burden of proof in establishing
     jurisdictional facts through sworn affidavits or other
     competent evidence. . . . [A]t no point may a
     plaintiff rely on the bare pleadings alone in order to
     withstand a defendant’s Rule 12(b)(2) motion to
     dismiss for lack of in personam jurisdiction. Once
     the motion is made, plaintiff must respond with actual
     proofs, not mere allegations.

Id. (citation omitted).

     A defendant is subject to the jurisdiction of a United

States district court if the defendant “is subject to the

jurisdiction of a court of general jurisdiction in the state

where the district court is located[.]”   Fed. R. Civ. P.

4(k)(1)(A).   “A federal court sitting in New Jersey has

jurisdiction over parties to the extent provided under New

Jersey state law.”   Miller Yacht Sales, Inc. v. Smith, 384 F.3d

93, 96 (3d Cir. 2004) (citations omitted).   The New Jersey long-

arm statute “permits the exercise of personal jurisdiction to

the fullest limits of due process.”   IMO Indus., Inc. v. Kiekert

AG, 155 F.3d 254, 259 (3d Cir. 1998) (citing DeJames v.

Magnificence Carriers, Inc., 654 F.2d 280, 284 (3d Cir. 1981)).

     Under the Due Process clause, the exercise of personal

jurisdiction over a non-resident defendant is appropriate when

the defendant has “certain minimum contacts with [the forum

state] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting


                                 8
Milliken v. Meyer, 311 U.S. 457, 463 (1940)).    A defendant

establishes minimum contacts by “‘purposefully avail[ing] itself

of the privilege of conducting activities within the forum

State,’” thereby invoking “‘the benefits and protections of [the

forum State’s] laws.’”   Asahi Metal Indus. Co., Ltd. v. Sup. Ct.

of California, 480 U.S. 102, 109 (1987) (quoting Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).    This “purposeful

availment” requirement assures that the defendant could

reasonably anticipate being haled into court in the forum and is

not haled into a forum as a result of “random,” “fortuitous” or

“attenuated” contacts with the forum state.   See World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980); see also

Burger King Corp., 471 U.S. at 472, 475 (internal citations

omitted).

     In deciding whether a defendant’s contacts with a forum are

sufficient to confer personal jurisdiction over that party, the

Court must consider whether such contacts are related to or

arise out of the cause of action at issue in the case.    The

Court may exercise specific personal jurisdiction over a

defendant where the cause of action is related to or arises out

of activities by the defendant that took place within the forum

state.   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 414 n.8 (1984).   If the cause of action has no



                                 9
relationship to a defendant’s contacts with a forum state, the

Court may nonetheless exercise general personal jurisdiction if

the defendant has conducted “continuous and systematic” business

activities in the forum state.    Id. at 416.

     If the Court determines that the defendant has minimum

contacts with the forum state, it must then consider whether the

assertion of personal jurisdiction over the defendant

“comport[s] with ‘fair play and substantial justice’” to satisfy

the due process test.   Burger King Corp., 471 U.S. at 476

(quoting Int’l Shoe, 326 U.S. at 320).    In this regard, it must

be reasonable to require the defendant to litigate the suit in

the forum state, and a court may consider the following factors

to determine reasonableness: the burden on the defendant, the

forum state’s interest in adjudicating the dispute, the

plaintiff’s interest in obtaining convenient and effective

relief, the interstate judicial system’s interest in obtaining

an efficient resolution of controversies, and the shared

interest of the several states in furthering fundamental

substantive social policies.    Id. at 477 (citing World Wide

Volkswagen, 444 U.S. at 292).




                                 10
       b. General Personal Jurisdiction Analysis

     Plaintiff’s argument focuses almost exclusively on

Defendant’s contacts with New Jersey arising from their business

relationship, suggesting that Plaintiff abandons any argument

that this Court should assert general personal jurisdiction over

Defendant.   Nonetheless, for purposes of completeness, the Court

briefly analyzes whether the exercise of general personal

jurisdiction over Defendant is appropriate.

     The Third Circuit has recognized that it is “‘incredibly

difficult to establish general jurisdiction [over a business

entity] in a forum other than [its] place of [citizenship].’”

Malik v. Cabot Oil & Gas Corp., 710 F. App’x 561, 564 (3d Cir.

2017) (quoting Chavez v. Dole Food Company, Inc., 836 F.3d 205,

223 (3d Cir. 2016)).   Plaintiff does not dispute that Defendant

is a citizen of Georgia.      See (Comp. at ¶1); (ECF No. 15) (in a

certification of citizenship, Defendant certifies that it is an

LLC, and all of its members are citizens of Georgia, rendering

it a citizen of Georgia). 5    Based on the information available,



5 The citizenship of an LLC is determined by the citizenship of
each of its members, not where it has a principal place of
business, or under which state’s law it is established. See
Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir.
2010). Because Defendant certifies its members are Georgia
citizens, the Court is satisfied – for purposes of this analysis
– that Defendant is a Georgia citizen.


                                   11
this Court concludes that the exercise of general personal

jurisdiction over Defendant would be improper.

       c. Specific Personal Jurisdiction Analysis

     Without the availability of general jurisdiction, Plaintiff

must establish specific jurisdiction over Defendant in order to

maintain its case in this Court.      To do so, Plaintiff must show

that (1) Defendant purposefully availed itself of the privilege

of conducting activities in New Jersey, Asahi Metal Indus., 480

U.S. at 109; (2) the alleged harm arises from Defendant’s

contacts with New Jersey, Helicopteros, 466 U.S. at 414; and (3)

Defendant expressly aimed its conduct at New Jersey, IMO

Industries, 155 F.3d at 266.   Plaintiff must present evidence,

not merely allegations, establishing that the exercise of

personal jurisdiction would be proper.

           1. Purposeful Availment

     To exercise specific personal jurisdiction, Defendant must

have “purposefully avail[ed] itself of the privilege of

conducting activities within the forum State.”     Williams v. Ying

Zhou, No. 2:14-CV-5544-KM-MAH, 2018 WL 648354, at *4 (D.N.J.

Jan. 30, 2018) (quoting Hanson v. Denckla, 357 U.S. 235, 253

(1958)).

     Defendant argues that it lacks contacts with New Jersey as

it: (1) is a Georgia citizen, with no offices outside of



                                 12
Atlanta, Georgia; (2) has no employees in New Jersey; and (3)

all of its projects with Plaintiff contemplated work in

locations outside of New Jersey.     (ECF No. 7 (“Def. Br.”) at 3-

4).   Plaintiff cites to the parties’ behavior during the course

of their relationship in suggesting that personal jurisdiction

over Defendant would be proper in this Court.    Such dealings

include: (1) the exchange of thousands of emails between the

parties during the course of their relationship, with Plaintiff

knowingly receiving them in New Jersey; (2) numerous phone calls

that took place in furtherance of the business arrangement

between the parties, with Plaintiff participating from New

Jersey; (3) that much of the work occurred remotely from

Plaintiff’s New Jersey office; (4) the fact that invoices were

sent from New Jersey; and (5) the fact that payments were

repeatedly sent by Defendant to Plaintiff in New Jersey.

      In deciding whether to exercise personal jurisdiction in a

breach of contract-type dispute, as is presented here, a

district court must consider “the totality of the circumstances,

including the location and character of the contract

negotiations, the terms of the contract, and the parties’ actual

course of dealing.”   Remick v. Manfredy, 238 F.3d 248, 256 (3d

Cir. 2001).   The “fact that a non-resident has contracted with a

resident of the forum state is not, by itself, sufficient to



                                13
justify personal jurisdiction over the nonresident.”   Mellon

Bank (East) PSFS, Nat. Ass’n v. Farino, 960 F.2d 1217, 1223 (3d

Cir. 1992).   Here, however, Plaintiff asserts that Defendant’s

contacts exceed the mere act of contracting with a New Jersey

citizen; Plaintiff alleges that Defendant actively engaged in an

ongoing business relationship during which Defendant knowingly

reached into New Jersey to further and advance that

relationship.

     “[V]arious forms of communications between parties,

including written correspondence, telephone calls, and emails,

may properly factor into the minimum contacts analysis.”

Williams v. Ying Zhou, 2018 WL 648354 at *4 (citing Grant Entm’t

Grp., Ltd. v. Star Media Sales, 988 F.2d 476, 482 (3d Cir.

1993)).   “[W]hen the plaintiff can proffer evidence of a

defendant deliberately directing mail, telephone, and/or email

communications to the forum state,” then a finding of personal

jurisdiction may be proper.   Id. (quoting Arthur Schuman, Inc.

v. Banco Santander Brasil, S.A., No. 06–cv–1331, 2008 WL 320430,

at *5 (D.N.J. Jan. 30, 2008).   “[W]here an asserted basis for

personal jurisdiction is email communications, a threshold

question that should be asked with respect to the issue of

‘purposeful availment’ is whether there is any indication in the

substance of the emails, the email address itself, or other



                                14
facts incident to the communications that the sender of the

emails was aware that the recipient was located in or would be

accessing the emails from the forum state.”   Watiti v. Walden

Univ., No. 07-4782, 2008 U.S. Dist. LEXIS 43217, *32 (D.N.J. May

30, 2008).

     Personal jurisdiction has been properly exercised in cases

where the defendant solicited a contract or initiated the

business relationship leading up to the contract, Mellon Bank,

960 F.2d at 1223, where the defendant sent payments to the

plaintiff in the forum state, North Penn Gas v. Corning Natural

Gas, 897 F.2d 687, 690–91 (3d Cir. 1990), and where the

defendant engaged in extensive post-sale contacts with the

plaintiff in the forum state, Mesalic v. Fiberfloat Corp., 897

F.2d 696, 700 (3d Cir. 1990).

     For example, the Third Circuit found Pennsylvania’s

exercise of personal jurisdiction over a non-Pennsylvania

resident boxer-client of a Philadelphia attorney proper where

the boxer: (1) sought out legal services by “placing a telephone

call to [the lawyer’s office in] Philadelphia[;]” (2) that

“solicitation eventually resulted in the fee agreement between

[the boxer and counsel], which [the boxer] signed . . . and

returned to[] Pennsylvania[;]” (3) at least “one payment was

sent by [the boxer to counsel] at his Philadelphia office[;]”



                                15
(4) “[m]ost of the services performed by [counsel] on behalf of

[the boxer] were conducted at [counsel]’s Philadelphia

office[;]” and (5) the boxer “certainly should have expected as

much as he knew that [counsel]’s home office is in

Philadelphia.” 6    Remick, 238 F.3d at 256.   The Third Circuit also

highlighted the fact that the parties had “repeated

‘informational communications’ during the course of the

contractual relationship . . . with [counsel] at his

Philadelphia office.”      Id.

     In Mellon Bank, the Third Circuit affirmed a finding of

personal jurisdiction in Pennsylvania under facts far less

comprehensive than those presented in Remick.      Specifically, the

Third Circuit found the district court’s exercise of personal

jurisdiction appropriate because: (1) an out-of-state entity

solicited a loan from a Pennsylvania bank and (2) payments and

other correspondences were sent by the debtor to the bank in

Pennsylvania.      The Third Circuit highlighted the fact that the

defendants “were all well aware, or should have been, that they



6 Like New Jersey’s long arm statute, Pennsylvania’s long arm
statute extends jurisdiction in a manner coextensive with the
due process clause of the Constitution. Dollar Savings Bank v.
First Security Bank of Utah, 746 F.2d 208, 211 (3d Cir. 1984).
As such, the Court finds it may properly rely upon precedent
interpreting our sister-state’s long arm statue in deciding the
present motion.


                                   16
were dealing with a Pennsylvania bank [and t]he . . .

agreements, which they all signed, . . . indicated that Mellon

was a Pennsylvania entity.”   Mellon Bank, 960 F.2d at 1223.

     Plaintiff directs the Court to Lebel v. Everglades Marina,

Inc., 558 A.2d 1252 (N.J. 1989), in which the New Jersey Supreme

Court found that New Jersey could exercise personal jurisdiction

over a Florida entity where: (1) the Florida entity sold a New

Jersey citizen a boat after a meeting that took place at a boat

show in New York, (2) the defendant telephoned the buyer in New

Jersey to iron out the details of the contract, (3) the

defendant mailed the purchase contract to the buyer in New

Jersey for signing in New Jersey, and (4) the defendant received

payment from the plaintiff, who the defendant knew was a New

Jersey resident.   See Lebel, 558 A.2d at 1256.

     Comparing the facts of this action to the facts of Remick,

Lebel, and Mellon Bank, this Court concludes that Defendant has

sufficient contacts with New Jersey to permit the exercise of

specific personal jurisdiction over it.

     Here, Defendant sought out Plaintiff’s services, knowing

that Plaintiff was located in New Jersey; 7 entered into various


7  According to Keyser, Defendant knew Plaintiff was located in
New Jersey and Defendant expressed its attraction “to the idea
of working with [Plaintiff] because [it] could perform work
electronically with minimal, if any, face-to-face interaction.”
(Keyser Cert. at ¶7).

                                17
contracts with Plaintiff, knowing that the majority of work

would be done remotely from Plaintiff’s New Jersey office; 8 the

parties exchanged thousands of emails and communicated at

length, with Plaintiff acting from New Jersey; 9 and Defendant

sent numerous payments to Plaintiff’s New Jersey office after

receiving invoices from Plaintiff’s New Jersey office. 10   See




8 Plaintiff alleges that “[a]ll, or [a] majority[] of the
services were performed in the State of New Jersey” and the
record supports that finding. See (Comp. at ¶8). The contract
before the Court contemplates completion of “Schematic Design,
Design Development and [production of Construction Document[s]”
as well as “on-site Construction Administration” services. See
(ECF No. 18-1 at 58). Like the boxer-client in Remick who hired
counsel with an office in Philadelphia, Defendant must have
known that the large majority of the off-site work was to be
completed in Plaintiff’s New Jersey office. Indeed, Defendant
was “attracted to the idea of working with [Plaintiff] because
[it] could perform work electronically with minimal, if any,
face-to-face interaction.” (Keyser Cert. at ¶7).

9 Plaintiff points to the fact that the parties exchanged
thousands of emails, knowing that Plaintiff was receiving them
in New Jersey, as proof that Defendant purposefully availed
itself of New Jersey’s jurisdiction. Here, the facts undeniably
show that Defendant knew the recipient of its email messages was
located in or would be accessing the emails from New Jersey.
See Watiti, 2008 U.S. Dist. LEXIS 43217 at *32. Here,
Plaintiff’s email signature line – found at the bottom of its
many emails - contains Plaintiff’s New Jersey address: 756
Haddon Ave., Collingswood, NJ 08108. See (ECF No. 18-1, Ex. B).
Moreover, the first page of the relevant contracts contain
Plaintiff’s “Collingswood NJ” address on the first page. See,
e.g., (Keyser Cert., Ex. E). Such facts suggest Defendant was
fully aware of where Plaintiff operated from.

10Checks made payable to Plaintiff from Defendant contain
Plaintiff’s New Jersey address on them, highlighting Defendant’s

                                18
Remick v. Manfredy, 238 F.3d at 256 (finding the exercise of

jurisdiction proper under similar facts).

     These facts appear more comprehensive than those at issue

in Mellon Bank and Lebel and are consistent with the facts

presented in Remick.   Guided by available precedent, this Court

finds Defendant’s contacts with this forum sufficient to

exercise personal jurisdiction over it.

           2. Whether The Present Action Arises Out Of Defendant’s
              Contacts With New Jersey

     Next, the Court must determine whether this litigation

arises out of or relates to Defendant’s contacts with New

Jersey.   See O’Connor, 496 F.3d at 317.

     With each purposeful contact by an out-of-state
     resident, the forum state’s laws will extend certain
     benefits and impose certain obligations. See Int’l
     Shoe, 326 U.S. at 319. Specific jurisdiction is the
     cost of enjoying the benefits. See Schwarzenegger v.
     Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir.
     2004) (“In return for the[] benefits and protections
     [of a state’s laws,] a defendant must--as a quid pro
     quo--submit to the burdens of litigation in that
     forum.”) (quotation marks omitted); Cote v. Wadel, 796
     F.2d 981, 984 (7th Cir. 1986) (“Personal jurisdiction
     over nonresidents of a state is a quid for a quo that
     consists of the state’s extending protection or other
     services to the nonresident.”). The relatedness
     requirement’s function is to maintain balance in this
     reciprocal exchange. In order to do so, it must keep
     the jurisdictional exposure that results from a
     contact closely tailored to that contact’s
     accompanying substantive obligations. The causal

knowledge and acquiescence in engaging with a New Jersey entity.
See (ECF No. 18-1 at 97).


                                19
     connection can be somewhat looser than the tort
     concept of proximate causation, see Miller Yacht, 384
     F.3d at 99-100, but it must nonetheless be intimate
     enough to keep the quid pro quo proportional and
     personal jurisdiction reasonably foreseeable.

Id. at 323.

     Here, the parties’ communications were exclusively related

to the contractual relationships at issue in this action.    As

such, this Court finds that the present action arises out of

Defendant’s contacts with this state.

          3. Due Process & Fairness Analysis

     Having determined that minimum contacts exist and that the

claims at issue arise out of Defendant’s contacts with New

Jersey, the Court next considers whether the exercise of

personal jurisdiction comports with “traditional notions of fair

play and substantial justice.”   O’Connor, 496 F.3d at 324

(citing Int’l Shoe, 326 U.S. at 316).   The existence of minimum

contacts makes jurisdiction presumptively constitutional, and

the defendant “must present a compelling case that the presence

of some other considerations would render jurisdiction

unreasonable.”   Id. (quoting Burger King, 471 U.S. at 477).

     The Supreme Court has identified several factors to

consider when conducting this analysis, including “the burden on

the defendant, the forum State’s interest in adjudicating the

dispute, the plaintiff’s interest in obtaining convenient and



                                 20
effective relief, [and] the interstate judicial system’s

interest in obtaining the most efficient resolution of

controversies[.]”    Id. (quoting Burger King, 471 U.S. at 477).

     On the one hand, New Jersey has an interest in resolving

the present dispute, which involves one of its citizens, and

Plaintiff would certainly be interested in obtaining relief

where it is located.    On the other hand, Defendant might be

inconvenienced by having to litigate in New Jersey.     Defendant

has not explained how any such inconvenience outweighs the other

factors, which the Court finds favor exercising jurisdiction.

In other words, Defendant has not presented a “compelling case”

suggesting the exercise of jurisdiction by this Court would be

“unreasonable[.]”    O’Connor, 496 F.3d at 324.   On balance, a

review of these factors suggests exercising personal

jurisdiction over Defendant would be reasonable under the

circumstances.

   III.   Defendant’s Motion To Set Aside The Clerk’s Entry Of
          Default

     Having determined that this Court may properly exercise

personal jurisdiction over Defendant, we now turn to Defendant’s

remaining motions.    Defendant moves to vacate the Clerk’s entry

of default entered against it, explaining that due to “clerical

oversight,” Defendant never filed its motion to dismiss

Plaintiff’s Complaint despite it being prepared for filing well


                                 21
in advance of its actual filing date.     (ECF No. 21-1 at ¶¶6,

11).    Defendant argues that the Clerk’s entry of default may be

set aside as plaintiff has not been prejudiced by the delay,

Defendant possess meritorious defenses, and that Defendant’s

actions were not culpable or willful.     (Id. at 11-12).

       Plaintiff avers that Defendant’s negligence is an

insufficient basis for setting aside the entry of default.     See

(ECF No. 28 at 9-10).    Plaintiff also argues that, should the

Court grant Defendant’s motion to vacate the entry of default,

it should consider imposing some sanction on Defendant “such as

the award of attorneys’ fees and costs to compensate Plaintiff

for the time and expense it has incurred as a result of the

Defendant’s counsels’ failure to adhere to court procedure.”

(Id. at 10).    Plaintiff asks the Court to award $5,632.50 for

the “lost time and unnecessary fees and costs it was forced to

incur as a result of Haven’s failure to adhere to the [rules].”

(ECF No. 28-1 at 2).

       Default judgment is governed by Federal Rule of Civil

Procedure 55, which states, in relevant part, as follows:

       When a party against whom a judgment for affirmative
       relief is sought has failed to plead or otherwise defend,
       and that failure is shown by affidavit or otherwise, the
       clerk must enter the party’s default.

Fed. R. Civ. P. 55(a).    After an entry of default is entered

pursuant to Rule 55(a), the plaintiff may seek the court’s entry


                                  22
of default judgment under either Rule 55(b)(1) or Rule 55(b)(2).

Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club, Inc.,

175 F. App’x 519, 521 (3d Cir. 2006) (citing 10A Wright, Miller

& Kane, Fed. Prac. & Proc. § 2682 at 13 (3d ed. 1998)).

     Rule 55 also contains a mechanism for setting aside the

entry of default.   More specifically, Rule 55(c) provides that

“[t]he court may set aside an entry of default for good

cause[.]”   Fed. R. Civ. P. 55(c).   In determining whether good

cause exists to set aside an entry of default, the court should

consider four factors:

     (1) Whether the defendant has a meritorious defense; (2)
     whether the plaintiff would be prejudiced by vacating
     the default; (3) whether the default resulted from the
     defendant’s   culpable   conduct;    and   (4)   whether
     alternative sanctions would be effective.

Paris v. Pennsauken Sch. Dist., No. 12-7355, 2013 U.S. Dist.

LEXIS 112280, *10 (D.N.J. Aug. 9, 2013) (Hillman, J.) (citing

CGB Occupational Therapy, Inc. v. RHA/Pa. Nursing Homes, Inc.,

No. 00-4918, 2001 WL 253745, at *4 (E.D. Pa. Mar. 9, 2001)

(citing Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 73 (3d Cir.

1987)); Feliciano v. Reliant Tooling Co. Ltd., 691 F.2d 653, 656

(3d Cir. 1982).   Although district courts are urged to make

explicit findings concerning all of these factors when

considering a motion to vacate entry of default, the second

factor is often considered to be the most important inquiry.



                                23
Nat’l Specialty Ins. Co. v. Papa, No. 11-2798, 2012 WL 868944,

at *2 (D.N.J. Mar. 14, 2012) (Bumb, J.) (citing United States v.

$55,518.05 in U.S. Currency, 728 F.2d 192, 194-95 (3d Cir.

1984)).   Moreover, as is the case with respect to a court’s

entry of default judgment, a clerk’s entry of “‘[d]efault is not

favored and all doubt should be resolved in favor of setting

aside default and reaching a decision on the merits.’”   CGB,

2001 WL 253745 at *4 (quoting Cents Stores v. Dynamic Distrib.,

No. 97–3869, 1998 WL 24338 (E.D. Pa. Jan. 22, 1998)); see also

Papa, 2012 WL 868944 at *2; $55,518.05 in U.S. Currency, 728

F.2d at 194-95.

  a. Whether Defendant Has A Meritorious Defense

     First, this Court must determine whether Defendant has a

meritorious defense.   Defendant relies upon the affidavit of its

counsel, F.R. Josh Stone, in support of its assertion that such

meritorious defenses exist.   Stone’s affidavit contains the

following assertion: “[i]f unsuccessful on its Motion to Dismiss

for lack of in personam jurisdiction, I have been informed by

Haven that it likewise has meritorious defenses to the claims of

Kitchen on the merits.”   (ECF No. 21-3 (“Stone Aff.”) at ¶22).

Such summary statements, apparently not even based on counsel’s

personal knowledge, are insufficient to satisfy Defendant’s

burden of establishing a viable defense to the claims



                                24
submitted. 11

       Despite Defendant’s deficient showing of proof on this

element, courts have permitted vacatur of entry of default even

absent a showing that meritorious defenses exist.    See, e.g.,

Toy v. Hayman, No. 07-3076, 2008 U.S. Dist. LEXIS 94582, *9-10

(D.N.J. Nov. 20, 2008) (vacating entry of default despite the

fact that “Defendants argue that they possess[] strong defenses

[but t]he defenses are framed in very general terms and

Defendants offer no specific facts in support of their

meritorious defenses, as required by the Third Circuit.”).

     b. Whether Plaintiff Has Suffered Prejudice

       Plaintiff argues that it has been prejudiced because it has

incurred more than $5,000 in counsel fees in responding

Defendant’s motions.    See (ECF No. 28 at 10); (ECF No. 28-1,

¶8).    Defendant argues that no prejudice has ensued.


11The Court pauses to note that “[a]ffidavits, declarations,
certifications and other documents of the type referenced in 28
U.S.C. § 1746 shall be restricted to statements of fact within
the personal knowledge of the signatory.” L. Civ. R. 7.2(a).
Stone’s affidavit suggests he lacks personal knowledge of the
alleged fact to which he testifies, instead relying on his
client’s mere suggestion that it has unspecified “meritorious
defenses[.]” (Stone Aff. at ¶22) (“I have been informed by
Haven that it likewise has meritorious defenses”). Such would
render Stone’s affidavit improper. Moreover, Local Civil Rule
7.2(a) provides that improper use of an affidavit “may subject
the signatory to appropriate censure, sanctions or both.” L.
Civ. R. 7.2(a). While the Court will not impose any such
sanction at this time, counsel must note that continued non-
compliance may warrant imposition of appropriate sanctions.

                                  25
     “Prejudice under this prong accrues due to a loss of

available evidence, increased potential for fraud or collusion,

or substantial reliance upon the judgment.”    Replication Med.,

Inc. v. Aureus Med. GmbH, No. 15-1685, 2015 U.S. Dist. LEXIS

88394, *15-16 (D.N.J. July 8, 2015) (citation and internal

quotation marks omitted).

     This action remains at its earliest stages, Defendant

having not yet answered the Complaint and Plaintiff having not

“substantially relied upon the [Clerk’s] entry of default.”

Jimenez v. Marnell, No. 06-2676, 2006 U.S. Dist. LEXIS 82860,

*12 (D.N.J. Nov. 13, 2006).    Such is underscored by the fact

that Plaintiff has not moved for entry of default judgment and

no such judgment has been entered.    Nor has Plaintiff

established that evidence has become unavailable or that there

is now an increased risk of fraud or collusion.    As such, the

Court finds that this factor weighs in favor of vacating the

Clerk’s entry of default.   The Court finds that Plaintiff’s

request for attorneys’ fees and costs as a sanction is best

addressed under the alternative remedy analysis below.

  c. Appropriateness Of Alternative Remedy/Sanction

     Under this inquiry, the Court must decide if an alternative

sanction would be necessary.    While Plaintiff asks the Court to

impose a monetary sanction in an amount equal to the fees and



                                 26
costs it incurred as a result of litigating the issue of

default, the Court finds that sanctions in such a form are not

presently warranted.   The Court does find, however, that the

behavior of Defendant’s counsel warrants further comment.

     Defendant represents that its late filing was caused by

“clerical oversight[.]”    Defendant suggests that the oversight

was the result of a lack of support staffing at Defendant’s

counsels’ office.   Such an excuse ignores the responsibility of

admitted counsel, not support staff, to ensure timely compliance

with this Court’s Rules.    That responsibility cannot he

delegated or outsourced.    Such failures in the future will not

be taken lightly by the Court.    On balance, the Court finds that

vacating the Clerk’s entry of default, without imposing

sanctions at this time, is appropriate, and therefore, the Court

will grant Defendant’s motion to do so.

    IV.   Defendant’s Motion For An Extension of Time

     Having determined that vacatur of the Clerk’s entry of

default is warranted, the Court will also grant the motion

captioned as a motion for an extension of time to file

Defendant’s motion to dismiss.

     “[D]istrict courts have the inherent authority to manage

their dockets and courtrooms with a view toward the efficient

and expedient resolution of cases.”    Dietz v. Bouldin, 136 S.



                                 27
Ct. 1885, 1892, 195 L. Ed. 2d 161 (2016).    “As court dockets

grow, the proportionate amount of time available to entertain

litigation necessarily decreases.”    Planned Parenthood of Cent.

New Jersey v. Verniero, 22 F. Supp. 2d 331, 339 (D.N.J. 1998).

“Rule 1 of the Federal Rules of Civil Procedure provides that

the Federal Rules ‘shall be construed to secure the just,

speedy, and inexpensive determination of every action.’”    Id.

(quoting Fed. R. Civ. P. 1).    As a result, a court has “great

powers to control the preparation, processing and presentation

of civil cases . . . and the command of Fed. R. Civ. P. 1, that

the rules be construed ‘to secure the just, speedy, and

inexpensive determination of every action’ is the polestar and

the standard.”    Id. (quoting United States v. R.J. Reynolds

Tobacco Co., 416 F. Supp. 316, 322 (D.N.J. 1976)).

      Certainly, with the entry of default vacated, this case

must proceed.    Defendant’s objection to granting Defendant’s

motion for an extension of time would result in an undesired

standstill, delaying any resolution of this action, contrary to

the spirt of Rule 1.    As such, in an effort to bring this matter

to a timely and just resolution, and the Court having considered

the motion on the merits, the Court will grant Defendant’s

motion for an extension of time nunc pro tunc.




                                 28
                            CONCLUSION

     For the reasons expressed above, the Court finds that the

exercise of personal jurisdiction over Defendant is appropriate

and that vacatur of the entry of default is also appropriate.

As such, Defendant’s motion to dismiss (ECF No. 7) will be

denied, and the remaining motions (ECF Nos. 8 & 21) will be

granted.   An appropriate Order will be entered.



Date: December 4, 2019                s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                29
